 Case 1:07-cr-00801-RMB Document 115 Filed 07/02/20 Page 1 of 9 PageID: 849



                                                           [Dkt. No. 111]

                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


 UNITED STATES OF AMERICA,

                   Plaintiff,
                                          Crim. No. 07-801 (RMB)
       v.

 KEVIN MAYFIELD,                          OPINION

                   Defendant.



APPEARANCES:

FEDERAL PUBLIC DEFENDER’S OFFICE
By: Lori M. Koch, Esq.
800-840 Cooper Street, Suite 350
Camden, New Jersey 08102
     On behalf of Defendant Kevin Mayfield

OFFICE OF THE UNITED STATES ATTORNEY
By: Jason M. Richardson, Assistant United States Attorney
401 Market Street, 4th Floor
Camden, New Jersey 08101
     On behalf of the United States of America


RENÉE MARIE BUMB, United States District Judge:

     This matter comes before the Court upon Defendant Kevin

Mayfield’s Motion for Reconsideration [Dkt. No. 111] of this

Court’s Opinion and Order, dated May 27, 2020 [Dkt. Nos. 109,

110], denying Defendant’s Emergency Motion for Compassionate

Release, pursuant to the First Step Act, 18 U.S.C. §

3582(c)(1)(A), or, in the alternative, to be released to home
 Case 1:07-cr-00801-RMB Document 115 Filed 07/02/20 Page 2 of 9 PageID: 850



detention [Dkt. No. 105].      Defendant’s argument for

reconsideration is primarily based on a newly obtained letter

from Defendant’s treating physician, who opines that Defendant

suffers from a chronic lung disease that places him at a greater

risk for complications if he were to contract COVID-19.           The

Government opposes Defendant’s Motion for Reconsideration.

While the Court is sympathetic to Defendant’s concern about his

health and wellbeing during these difficult times, the Court

remains unpersuaded that compassionate release is warranted in

this instance.    For the reasons set forth herein, Defendant’s

Motion for Reconsideration will be DENIED.


I.      FACTUAL & PROCEDURAL BACKGROUND

        Defendant, who is currently serving a 200-month sentence at

Federal Correctional Institution (“FCI”) Coleman Low in Sumter

County, Florida, first submitted a request for compassionate

release to Kathy P. Lane, Warden at FCI Coleman Low, on April 1,

2020.    By letter dated April 10, 2020, the Warden denied

Defendant’s request for compassionate release.          On May 7, 2020,

Defendant filed a Motion for Compassionate Release pursuant to

18 U.S.C. § 3582(c)(1)(A), alleging that he suffers from a

chronic lung condition which makes him particularly vulnerable

to becoming seriously ill from COVID-19 and that he is more

likely to contract COVID-19 while incarcerated.


                                     2
 Case 1:07-cr-00801-RMB Document 115 Filed 07/02/20 Page 3 of 9 PageID: 851



     On May 27, 2020, this Court issued an Opinion and Order,

denying Defendant’s Motion for Compassionate Release.           In that

Opinion, the Court noted that Defendant’s motion did not point

to any medical records classifying his lung sarcoidosis as the

type of “chronic lung disease” that put him in a “high risk”

group for complications if he were to contract COVID-19.

Additionally, the Court noted that the conditions at FCI Coleman

Low, including preventative measures and very few active cases,

suggested that Defendant’s risk of exposure to COVID-19 while

incarcerated was no greater, and quite possibly less, than his

risk of exposure if he were released to his mother’s home in

Atlantic County, New Jersey.       Finding that Defendant failed to

establish “extraordinary and compelling” reasons to justify

compassionate release, the Court did not analyze the

appropriateness of a reduction of sentence under the factors set

forth in 18 U.S.C. § 3553.

     Following this Court’s issuance of the May 27, 2020 Opinion

and Order, on May 30, 2020, the Federal Public Defenders’ Office

asked Defendant’s treating physician, Dr. Jose L. Diaz, M.D., to

provide his medical opinion as to whether Defendant’s lung

sarcoidosis constitutes a “chronic lung disease” that would

place Defendant at a great risk of severe illness if he were to

contract COVID-19.     On June 9, 2020, Dr. Diaz responded with a

letter in which he opines that sarcoidosis is a chronic lung

                                     3
    Case 1:07-cr-00801-RMB Document 115 Filed 07/02/20 Page 4 of 9 PageID: 852



disease and that Defendant’s sarcoidosis is currently at “stage

III” on a scale of 0 to IV.1         Dr. Diaz further opines that

Defendant would be at a greater risk for severe illness if he

contracted COVID-19 and that he would also “have a longer

recovery period compared to some with non-compromised lung

function.”      Based on this newly obtained medical opinion,

Defendant now moves for reconsideration of this Court’s denial

of his motion for compassionate release.


II.     LEGAL STANDARD

        Reconsideration under Local Civil Rule 7.1 is “an

extraordinary remedy” that is rarely granted. Interfaith Cmty.

Org. v. Honeywell Int'l, Inc., 215 F.Supp.2d 482, 507 (D.N.J.

2002).      To prevail on a motion for reconsideration, the moving

party must show at least one of the following grounds: “(1) an

intervening change in the controlling law; (2) the availability

of new evidence that was not available when the court [made its

initial decision]; or (3) the need to correct a clear error of

law or fact or to prevent manifest injustice.” Max’s Seafood

Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). The Court

will grant a motion for reconsideration only where its prior

decision has overlooked a factual or legal issue that may alter


1 The briefing for Defendant’s initial motion suggested that
Defendant’s condition was lymphadenopathy, which would be Stage
I, and is less severe than Stage III.
                                        4
 Case 1:07-cr-00801-RMB Document 115 Filed 07/02/20 Page 5 of 9 PageID: 853



the disposition of the matter. U.S. v. Compaction Sys. Corp., 88

F.Supp.2d 339, 345 (D.N.J. 1999); see also L. Civ. R. 7.1(g).

“The word ‘overlooked’ is the operative term in the Rule.”

Bowers v. Nat’l. Collegiate Athletics Ass’n., 130 F.Supp.2d 610,

612 (D.N.J. 2001).

     Ordinarily, a motion for reconsideration may address only

those matters of fact or issues of law which were presented to,

but not considered by, the court in the course of making the

decision at issue. See Corwin v. Brandywine Valley Friends of

Old Time Music, Inc., 2008 WL 972656, at *1 (D.N.J. Apr. 8,

2008)(citing SPIRG v. Monsanto Co., 727 F.Supp. 876, 878 (D.N.J.

1989), aff'd, 891 F.2d 283 (3d Cir. 1989)).         Indeed,

reconsideration is not to be used as a means of expanding the

record to include matters not originally before the court. See

Bowers, 130 F.Supp.2d at 613; Resorts Int'l. v. Greate Bay Hotel

and Casino, Inc., 830 F.Supp. 826, 831 n. 3 (D.N.J. 1992);

Egloff v. New Jersey Air National Guard, 684 F.Supp. 1275, 1279

(D.N.J. 1988).    Absent unusual circumstances, a court should

reject new evidence which was not presented when the court made

the contested decision. See Resorts Int'l, 830 F.Supp. at 831 n.

3. A party seeking to introduce new evidence on reconsideration

bears the burden of first demonstrating that evidence was

unavailable or unknown at the time of the original hearing. See



                                     5
 Case 1:07-cr-00801-RMB Document 115 Filed 07/02/20 Page 6 of 9 PageID: 854



Levinson v. Regal Ware, Inc., 1989 WL 205724, at *3 (D.N.J. Dec.

1, 1989).


III. DISCUSSION

     On reconsideration, Defendant now asks this Court to grant

his request for early release, based on the newly obtained

medical opinion from his treating physician.         Defendant

acknowledges that “neither party submitted an expert’s opinion

that lung sarcoidosis is in fact a ‘chronic lung disease,’” in

relation to the initial motion for compassionate release.            In

fact, Defendant did not seek a medical opinion from his

physician until after the initial motion had already been

denied.   Nonetheless, the Court considers Dr. Diaz’s letter on

reconsideration to the extent it provides context for and

clarifies the medical records attached to the initial motion for

compassionate release.

     Even accepting that Defendant suffers from a “chronic lung

disease” that places him at a greater risk of severe illness if

he were to contract COVID-19, the Court finds that Defendant’s

health issues alone are insufficient to justify his release.

Indeed, the Court must also evaluate Defendant’s risk of

exposure to COVID-19 at his particular BOP facility or within

the BOP generally.




                                     6
    Case 1:07-cr-00801-RMB Document 115 Filed 07/02/20 Page 7 of 9 PageID: 855



        As articulated in this Court’s earlier opinion, the BOP has

implemented extensive precautions and the facts on the ground

suggest that Defendant is at no greater risk of contracting the

virus at FCI Coleman Low than he would be if released.              As of

July 2, 2020, the BOP reports that four staff members, but zero

inmates, at FCI Coleman Low have active cases of COVID-19.               As

of the same date, Sumter County, Florida, where FCI Coleman Low

is located, has reported only 368 cases.2           For purposes of

comparison, Atlantic County, New Jersey, where Defendant asks to

be released to, has reported 2,878 cases.            As previously noted,

granting Defendant’s release would also mean removing him from a

controlled environment and he could be exposed to COVID-19 in

transit from Florida to New Jersey.           As such, even accepting

that Defendant suffers from a chronic lung disease, the Court

finds that Defendant has failed to demonstrate “extraordinary

and compelling reasons” to justify a compassionate release.

        Additionally, even if Defendant had demonstrated

“extraordinary and compelling reasons” for release, Section

3582(c)(1)(A) requires the Court consider the factors set forth

in 18 U.S.C. § 3553(a) “to the extent they are applicable”

before it may reduce a sentence.            These factors include the need



2 Johns Hopkins University, Coronavirus Resource Center,
available at https://coronavirus.jhu.edu/ (accessed on July 2,
2020).

                                        7
 Case 1:07-cr-00801-RMB Document 115 Filed 07/02/20 Page 8 of 9 PageID: 856



to: ‘reflect the nature and circumstances of the offense and the

history and characteristics of the defendant’; ‘reflect the

seriousness of the offense’; ‘promote respect of the law’; and

‘afford adequate deterrence to criminal conduct.’” Furthermore,

Guideline Section 1B1.13(2) provides that compassionate release

is appropriate only where “the defendant is not a danger to the

safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).”

     The 3553(a) factors weigh against Defendant’s release.            The

crimes that Defendant is incarcerated for are incredibly serious

in nature.   Specifically, Defendant recruited multiple underage

girls to work as prostitutes, transported them across state

lines, photographed at least one of the underage girls naked,

and posted these photographs online to advertise her services as

a prostitute.    Additionally, Defendant had an extensive criminal

history even before this conviction. Prior to his federal

conviction, Defendant was convicted of possession of cocaine,

possession of cocaine with intent to distribute near school

property, and theft by deception.        He violated his probation and

was sentenced to a period of incarceration.         Defendant was also

adjudicated as a juvenile of aggravated assault and possession

of a controlled dangerous substance.        Even though Defendant is

nearing his release date (in 2021), given the nature of his

crimes, the Court finds the remainder of Defendant's sentence is

                                     8
 Case 1:07-cr-00801-RMB Document 115 Filed 07/02/20 Page 9 of 9 PageID: 857



necessary to deter him and others similarly situated, as well as

to provide just punishment, promote respect for the law, and

protect the public.


IV.   CONCLUSION

      For the foregoing reasons, Defendant’s Motion for

Reconsideration will be DENIED.       An Order consistent with this

Opinion shall issue on this date.

DATED: July 2, 2020

                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                     9
